IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 9A14
                                Filed 11 June 2015

JORGE TOVAR-MAURICIO, EDEMIAS DELEON MORALES, MARIO M.
TOVAR, RANULFO DELEON VASQUEZ, BERNABE FRANCISCO CALIXTO,
TOMAS MARTINEZ GUERRERO and GABRIEL DOMINGUEZ-CONTRERA,
Employees
             v.
T.R. DRISCOLL, INC.,
          Employer,

GENERAL CASUALTY INSURANCE COMPANY and CAROLINAS ROOFING
AND SHEET METAL CONTRACTORS SELF-INSURED FUND,
        Carriers




      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 768 S.E.2d 550 (2014), affirming an opinion

and award filed on 21 December 2012 by the North Carolina Industrial Commission.

On 18 December 2014, the Supreme Court allowed petitions for discretionary review

of additional issues filed by defendants General Casualty Insurance Company and

Carolinas Roofing and Sheet Metal Contractors Self-Insured Fund. Heard in the

Supreme Court on 21 April 2015.


      Diener Law, P.A., by Amanda Gladin-Kramer, Russell W. Johnson, and
      Richard A. Diener, for plaintiff-appellees.

      Orbock Ruark & Dillard, PC, by Roger L. Dillard, Jr. and Jessica E. Lyles, for
      defendant-appellee T.R. Driscoll, Inc.
                      TOVAR-MAURICIO V. T.R. DRISCOLL, INC.

                                 Opinion of the Court




      Teague Campbell Dennis & Gorham, LLP, by Brian M. Love and George H.
      Pender, for defendant-appellant/appellee General Casualty Insurance
      Company.

      Goodman McGuffey Lindsey & Johnson, LLP, by Adam E. Whitten and Michael
      A. Cannon, for defendant-appellant/appellee Carolinas Roofing and Sheet
      Metal Contractors Self-Insured Fund.

      PER CURIAM.

      As to the appeal of right based on the dissenting opinion, we affirm the

majority decision of the Court of Appeals.       We conclude that the petition for

discretionary review as to additional issues was improvidently allowed.


      AFFIRMED; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.




                                         -2-